Citation Nr: 1516983	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-18 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to September 28, 2009 for the grant of service connection for bilateral plantar warts.  

2.  Entitlement to service connection for rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to March 1979, September 1980 to November 1982 and from January 1983 to August 1983.  

These matters are before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in September 2010 (which granted service connection for bilateral plantar warts rated 10 percent effective from February 10, 2010) and April 2011 (which denied service connection for rhinitis).  An interim June 2013 rating decision granted an earlier effective date of September 28, 2009.  


FINDINGS OF FACT

1.  The Veteran submitted a claim of service connection for a bilateral foot disorder on September 17, 2009, more than one year following his discharge from service.  

2.  During service the Veteran had acute/self-limiting episodes of rhinitis that resolved without residuals; his current rhinitis is not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 17, 2009 (but no earlier) for bilateral plantar warts have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).

2.  Service connection for rhinitis is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The duty to notify was satisfied by letters dated in May 2010 and November 2010, prior to the initial adjudication of the Veteran's claims.

Regarding the claim for an earlier effective date, as the rating decision on appeal granted service connection and assigned an effective date for the award, statutory notice had served its purpose, and its application was no longer required.  A statement of the case in June 2013 provided notice on the "downstream" issue of entitlement to an earlier effective date.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

The Veteran's service treatment records (STRs) and pertinent post service treatment records have been secured.  He was afforded VA examinations in September 2010 (feet) and December 2010 (rhinitis).  The Board finds the examination reports adequate with respect to the issues decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  Further, the Board notes that as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

In general, the effective date of an award based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

In this case, the Veteran separated from active service in August 1983.  He states that he filed his original claim for service connection for a bilateral foot disorder on September 17, 2009, which the Board notes is well outside of one year following his service separation.  This claim document had not been associated with the claims file and was subsequently submitted by the Veteran in support of his claim for an earlier effective date.  Based on a search of the electronic record, the RO determined that the earliest evidence of the date of receipt of a claim for service connection for a bilateral foot disorder was September 28, 2009, the date a letter was issued by the RO in response to that claim.  Notably, as the September 17, 2009 claim does not show a date stamp indicating when it was received by VA and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the date of receipt is September 17, 2009, the date he signed the claim and states that he submitted it.  The record adequately establishes that his service-related bilateral foot disorder (bilateral plantar warts) was present when the claim was filed.  Therefore, the appropriate effective date for the award of service connection for a bilateral foot disorder diagnosed as bilateral plantar warts is September 17, 2009, the date of his claim.  

However, notwithstanding the effective date assigned for either an original grant of benefits or an increased rating, under the law, the commencement of payment of VA monetary benefits is delayed until the first day of the calendar month following the month in which the effective date of the award is assigned.  See 38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  Hence, inasmuch as an earlier effective date of September 17, 2009 is granted herein and the effective date assigned by the RO had been September 28, 2009, this grant of an earlier effective date does not represent a change in the date of commencement of payment of VA monetary benefits.

Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disorder may be service connected if the evidence shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).

The Veteran's STRs show treatment for rhinitis in February 1983 and May 1983.  

Post service treatment records show testing and treatment for allergies in 2006.  

A December 2010 VA examination report notes the Veteran's treatment for rhinitis in February and May 1983 in service and post-service testing for allergies in 2006.  The examiner noted that the Veteran did not have a chronic problem with rhinitis while in the military.  The examiner further noted that the Veteran was not in receipt of treatment for rhinitis at the time of examination.  The diagnosis was rhinitis.  The examiner opined that the Veteran's "complaints of chronic rhinitis is not a result of his military service" and explained that the Veteran was seen twice for rhinitis in 1983 and there is no indication in the claims file that he had a chronic problem with rhinitis.  The examiner further explained that, at the time of examination, the Veteran neither has symptoms he attributes to rhinitis nor is he being treated for rhinitis.  

A January 2011 statement from the Veteran's treating VA physician includes the opinion that "[h]is rhinitis could be at least likely as not related to his medical problem presented while on active duty."  A December 2011 statement from this physician notes that a February 16, 1982 Naval Regional Medical Center Annex (notably, review of the STRs shows that the correct date of this document is February 16, 1983) stated that the Veteran had rhinitis and repeats the opinion that the Veteran's "rhinitis could be at least likely as not related to his time in service."  

It is not in dispute that the Veteran was treated for rhinitis in service and that he now has rhinitis (although noting that he Veteran had no symptoms of or treatment for rhinitis at the time of examination, the December 2010 VA examiner nevertheless provided a diagnosis of rhinitis).  What remains for resolution is whether his current rhinitis is related to his service.

While the Veteran was seen for rhinitis in service, a chronic rhinitis disability therein is not shown.  Hence, the complaints treated in service were acute and resolved with treatment.  The initial documented post service finding of rhinitis was on December 2010 VA examination.  Consequently, service connection for rhinitis on the basis that such disability became manifest in service and persisted is not warranted.

Although the Veteran has not claimed that his rhinitis in service has persisted since his service separation; he nevertheless asserts that his current rhinitis is related to the rhinitis in service.  The etiology of rhinitis is a medical question beyond the scope of lay observation.  It requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the Veteran is a layperson his own opinion regarding a nexus between the rhinitis treated in service and his current diagnosis of rhinitis is not competent evidence; he does not cite to supporting medical literature/treatise evidence.

There are two medical opinions that address whether the Veteran's rhinitis is indeed related to the rhinitis treated in service, the December 2010 opinion of the VA examiner and the January 2012 (and essentially identical December 2012) opinion of his VA treating physician.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or rejects as non-persuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

The opinions of the Veteran's treating physician indicates that the Veteran's rhinitis "could be at least likely as not related to his time in service."  This opinion is stated in speculative terms (i.e. could) and therefore lacks substantial probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  Furthermore, the opinion does not cite to any supporting factual data (other than noting rhinitis treatment 30 years earlier, with no comment on subsequent or current treatment), which also renders it less than adequate.  

In contrast, the opinion of the December 2010 VA examiner counters the previous speculative opinion by citing to factual data that, on their face, contradict the Veteran's allegation (even to a casual lay observer).  Specifically, the Veteran was treated for rhinitis twice in service in 1983, did not have chronic rhinitis and was not in receipt of treatment for rhinitis at the time of examination.  This opinion is highly probative evidence in this matter, and in the absence of equally probative evidence to the contrary, persuasive.  There is no other evidence that relates the Veteran's rhinitis to his service.

In light of the foregoing, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for rhinitis.  Therefore, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied.


ORDER

An effective date of September 17, 2009, for the award of service connection for bilateral plantar warts is granted, subject to the regulations governing payment of monetary awards.

Service connection for rhinitis is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


